Citation Nr: 1044976	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-24 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an anxiety disorder (also 
diagnosed as a personality disorder, hysterical type, with 
immature features).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk

INTRODUCTION

The Veteran served on active duty from June 15, 1978 to July 31, 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2006 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for a personality disorder, 
hysterical type with immature features, claimed as an anxiety 
disorder.

In October 2006, the Veteran provided testimony at a hearing held 
before a Decision Review Officer at the RO.  A transcript of that 
hearing has been associated with the claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate an anxiety 
disorder was caused or aggravated by active service.  


CONCLUSION OF LAW

An anxiety disorder was not incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in November 2005.  The letter informed the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  His service, private, and Social 
Security disability treatment records have been obtained and 
associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in a statement of the case (SOC) dated May 2006.

The Board notes the RO's November 2007 efforts to retrieve 
medical records from private treatment centers that the Veteran 
reported receiving psychological treatment during his October 
2006 personal hearing before a Decision Review Officer (DRO) at 
the RO.  November 2007 correspondence from K. C. at a private 
counseling center indicated that the facility did not provide 
medical treatment because it was a vocational provider so there 
were no treatment records to return to the RO.  A December 2007 
response from a private community support program reported that 
they did not generate or have any records for the Veteran.  In 
April 2008, a private counseling center submitted treatment 
records which were associated with the claims file.  Accordingly, 
the Board finds the available medical evidence is sufficient for 
an adequate determination, and duty to assist and notification 
provisions of the VCAA have been fulfilled.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background

The Veteran's DD-214 reflects that he served from June 15, 1978 
to July 31, 1978, totaling 47 days of active service as a Navy 
recruit.

In an October 1977 enlistment examination, the examiner noted 
normal psychiatry and did not note any personality deviation.  In 
an October 1977 Report of Medical History, the Veteran reported 
that he had no depression or excessive worry or nervous trouble 
of any sort.

In an undated report from the Recruit Evaluation Unit, the 
Veteran complained of depression, increased anxiety, multiple 
somatic complaints, and difficulty adjusting to recruit training.  
He appeared fully oriented and "almost hyper alert."  The 
examiner noted that the Veteran presented many somatic complaints 
of vague origin and questionable validity.  He reported a history 
of hypersensitivity to stress, marginal interpersonal adjustment, 
and ready somatization.  Psychodiagnostic test data and clinical 
history were consistent with a personality disorder, hysterical 
type, with immature features.  The examiner opined that the 
Veteran's apprehensiveness, lability, exaggerated dramatics, 
suggestibility, and problems with histrionic behavior were so 
severe that it was unlikely that he could successfully adapt to 
training or the service.  

In a July 1978 Aptitude Board Report, the Board concluded that 
the Veteran was to be discharged from service by reason of 
unsuitability.  Specifically, the Board found that the Veteran 
was not in need of hospitalization, had not completed recruit 
training, and his condition existed prior to entry into naval 
service and had not been aggravated by service.   

Post-service private psychiatric treatment records associated 
with the claims file began in November 1998 when the Veteran was 
diagnosed with an Axis I anxiety disorder not otherwise 
specified, mixed generalized anxiety and panic disorder, and an 
Axis II personality disorder with dependent personality and 
inadequacy.  In the November 1998 initial evaluation report, the 
examiner noted that the Veteran presented with a three to five 
year history of panic episodes.  He was treated by the private 
counseling facility every two to three months from November 1998 
to March 2003.  He reported that he was seen by a psychiatrist 
while in high school for academic problems, and no medications 
were prescribed at that time.  In November 1999, he was assessed 
as having mixed features of a learning disorder and dependent 
personality traits with anxiety due to feelings of 
inadequacy/insecurity.   

A June 2001 private treatment record documented a diagnosis of an 
anxiety disorder not otherwise specified.  In that record it was 
indicated that the Veteran had outpatient treatment as a 
teenager.

In an August 2005 Social Security Administration (SSA) disability 
report request, the Veteran reported severely bad nerves and 
anxiety conditions limited his ability to work.  He stated that 
his conditions first began bothering him in 1999 and he became 
unable to work because of the conditions in August 2004.  The SSA 
examiner indicated that the Veteran showed no kind of mental 
issues after a face-to-face interview.

In October 2006, the Veteran appeared and provided testimony at a 
hearing held at the RO.  He testified that his pre-service 
anxiety issues were aggravated by military service.  Following 
service, he sought treatment in 1987 with a mental health 
physician through the city, and the diagnosis was paranoia, 
attention deficit hyperactive disorder (ADHD), anxiety and 
depression.  

During an October 2008 VA mental disorders examination, the 
Veteran reported that he was seen on four separate occasions by a 
military psychiatrist while in service.  He stated that he 
entered psychiatric treatment in 1987 and he saw Dr. K at a 
private treatment facility from July to December 1987, and 
reentered psychiatric treatment at another private counseling 
facility in 2000.  The VA examining physician noted that some of 
the Veteran's outpatient records were included in the claims 
file, but the dates differed from the Veteran's account.  

The Veteran stated that he began experiencing anxiety while in 
boot camp.  He reported feeling anxious, tense, and overwhelmed 
and was evaluated by a psychiatrist for a couple of weeks before 
being told that he was "not Navy material."  

The VA examiner diagnosed an Axis I anxiety disorder, not 
otherwise specified, and an Axis II personality disorder, not 
otherwise specified.  He stated that he felt the Veteran was not 
suffering from any psychiatric condition that would have been 
caused by or a result of his military service.  The examiner 
opined that a majority of the Veteran's psychiatric problems in 
the military were situationally-related and exacerbated by his 
Axis II personality pathology.  He pointed out that a November 
1998 private treatment report documented a three to five year 
history of panic episodes.  Although the Veteran reported 
situational anxiety when confronted with stressful events, the 
examiner noted the absence of reports related to perceived 
stressful events in the military in any of the Veteran's private 
outpatient mental health records.  He indicated that the Veteran 
reported mild anxiety before entering military service and stated 
that his anxiety after service was related to difficulties 
dealing with his father and keeping a job.  The examiner stated 
that the Veteran had fairly good social functioning and did not 
appear overly depressed or overly anxious.  He opined that the 
Veteran was not disabled from a psychiatric standpoint because he 
appeared to be fully capable of gainful employment.  The examiner 
stated that neither the Veteran's Axis I nor Axis II diagnoses 
were caused by, a result of, or aggravated by his service.  

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran's psychiatric disability is not shown to have developed 
as a result of an established event, injury, or disease during 
active service.  The October 2008 VA examiner felt that the 
Veteran was not suffering from any psychiatric condition that 
would have been caused by, a result of, or aggravated by his 
military service.  As discussed above, the examiner felt that the 
Veteran was not disabled from a psychiatric standpoint and noted 
that there were no reports of perceived stressful events in the 
military within his private treatment records.  Further, the 
Veteran reported that the majority of his stressful events after 
service which caused his anxiety seemed to be related to 
difficulties dealing with his father and keeping a job, not from 
stressful events that occurred during the Veteran's 47 days of 
active service as a Navy recruit.

Further hurting the Veteran's claim, service treatment records do 
not refer to findings, diagnosis, or treatment of an anxiety 
disorder.  The Veteran was not diagnosed with an anxiety disorder 
until November 1998, many years after separation from active 
service.  In a November 1998 private treatment record, the 
Veteran indicated that he had a three to five year history of 
panic episodes, more than ten years after his discharge from 
service.  In his August 2005 SSA request, the Veteran reported 
that his bad nerves and anxiety condition first began bothering 
him in 1999, nearly 20 years since his separation from the Navy.  
The passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

The Board notes that the Veteran was diagnosed with a personality 
disorder in an undated report from the Recruit Evaluation Unit; 
however personality disorders are not diseases or injuries within 
the meaning of the applicable legislation for VA disability 
compensation purposes.  See 38 C.F.R. § 4.9 (2010).  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the Veteran's claim.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine in not applicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107(b); see 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for an anxiety disorder (also 
diagnosed as a personality disorder, hysterical type, with 
immature features) is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


